DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendment, filed 6/9/2021, with respect to the objection of the drawings have been fully considered and sufficient to overcome the objections.  The objection of the drawings have been withdrawn.  Applicants amendment to claim 18 to correct the lack of antecedent basis in the claim is hereby acknowledged and thus the rejection of claim 18 under 35 USC 112 (b) is hereby withdrawn.  Applicant’s arguments, with respect to the rejection of claims 16-18, 25 and 33 under 35 USC 102(a)(2) as being anticipated by Kinnunen (7,240,640) have been fully considered and are persuasive.  The rejection of claims 16-18, 25 and 33 have been withdrawn. 

Allowable Subject Matter
Claims 16-33 are allowed.

The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that prior art does not teach a support construction for a boiler system which supports the furnace of the boiler at a vertically middle section of the furnace wherein the furnace has an outwards bent intermediate portion in a downward direction whereby a horizontal wall support beam located near a vertical middle section of the furnace supports the furnace at the intermediate portion so as to balance vertical loads of the furnace.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882.  The examiner can normally be reached on M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        July 31, 2021